 190DECISIONSOF NATIONALLABOR RELATIONS BOARDLorenz Schneider Co., Inc.andIndependent Route-men'sAssociation. Case 29-CA-3459February 22, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENhLLOUpon a charge filed on June 28, 1973, byIndependent Routemen's Association, herein calledthe Union, and duly served on Lorenz Schneider Co..Inc.,herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 29, issued acomplaint on July 12, 1973, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 29, 1973,following a Board election in Case 29-RC-1980 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; I and that, commenc-ing on or about June 6, 1973, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On July 24, 1973, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On August 6, 1973. counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 14,1973, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowiOfficial notice is taken of the record in the representation proceeding,Case 29-R('-1980 as the term "record" is defined to Secs 10268 and102 69(f) of the Board's Rules and Regulations, Series 8, as amended. SeeLJ V Elecirosytrcros, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4. 1968),Golden Age Beverage Co,167 NLRB 151, enfd. 415 F 2d 26 (C A 5, 1969).lntertype Co v Penello,269 1- Supp. 573 (D.C Va, 1967),Follett Corp,164NLRB 378, entd 397 F2d 91 (C.A 7, 1968), Sec. 9(d) of the NLRA2On November 9, 1973, Respondent filed with the Board a determina-tion of the Internal Revenue Service, mole fully descnbed in In 5. belowOn November 21, 1973. the Union filed a response thereto. On December10, 1973. Respondent filed a request to reopen the proceedings accoinpa-nied by the statements of two of the distributors to which the Union alsofiled a response Respondent's request to reopen the proceeding is herebyCause, entitled "Statement in Opposition to MotionofGeneral Counsel for Summary Judgment andRespondent'sCrossMotion for Summary Judg-ment. "2Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON 7HE MOTION FOR SUMMARYJUDGMENTIn its answer to the complaint and its response totheNotice To Show Cause, Respondent contendsthat the complaint should be dismissed and theCertificationofRepresentative issued inCase29-RC-1980 should be revoked because the Boarderred in certain determinations made therein, andthat, contrary to those determinations, the distribu-tors involved herein, also at times called driver-salesinen, are independent contractors rather thanemployees; accordingly, the unit of such distributorsis inappropriate, and the Union of such distributorsisa trade association rather than a labor organiza-tion.3Our review of the record in the underlyingrepresentation case indicates that on October 3, 1972,after a hearing, the Regional Director issued hisDecision and Direction of Election in which hedecided the above-described and other issues ad-versely to the Respondent. Thereafter, the Respon-dent filed a request for review in which it contendedthat certain of the Regional Director's findings wereerroneous. By Order dated January 23, 1973, theBoard granted the request for review insofar as itrelated to the employee status of the distributors, anddenied it in all other respects. Subsequently, on April25, 1973, the Board issued its own Decision onReview,' in which it affirmed the Regional Director'sfindings that the distributors were employees andremanded the case to the Regional Director toconduct an election pursuant to his Decision andDirection of Election. The Union having received amajority of the votes cast in the election conducteddenied as lackingin meritM1Although the answerto the complaintdenies thefact and date of thefiling of the charge for lackof sufficient information,the answer does admitservice or the chargeand the GeneralCounsel'sMotion for Summary'Judgment reiterates the allegations concerningthe filing of the charge andappends a copy ofthe charge and of the Respondent's July 10. 1973,Statement of Position thereon However, the Respondent's response to theNotice I o Show Causeneither alludes to nor controverts these allegationsor the contentsof the appendeddocuments In these circumstances, wedeem Respondentto have abandoneditsdenials ofthe above-mentionedallegationsand find them to be admitted and truea203 NLRB No 45209 NLRB No. 16 LORENZ SCHNEIDERCO., INC.on May 18, 1973, the Regional Director. on May 29,1973, certified the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit.Respondent's response to the Notice To ShowCause includes an affidavit which contains assertionsof fact at variance with the findings of fact made inthe Board's Decision on Review. However, assum-ing thatsomeof the assertions other than thosedescribed in footnote 5, below, are made here for thefirst time,Respondent does not contend that they arenewly discovered or previously unavailable evidenceor constitute special circumstances.It iswell settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.6All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoesitallegethat any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.?We shall, accordingly,grant the General Counsel's Motion for SummaryJudgment, and deny Respondent's Cross-Motion forSummary Judgment and its motion to revoke thecertification.On the basis of the entire record, the Board makesthe following:FINDINGS OI FACT1.THE BUSINESS OF THE RESPONDENTRespondent, Lorenz Schneider Co., Inc., is, andhas been atall timesmaterial herein, a corporationduly organized under, and existing by virtue of, thelaws of the State of New York.At all times material herein Respondent has5As noted in In 2, above.Respondent filed with the Board a ruling ofthe internal Revenue ServiceThat ruling,which was made on September25, 1973, and amended November1, 1973, findsthe distributors involvedherein to be independent contractorsWhile the ruling of anotherGovernment agency is a lactor to he considered,we conclude such ruling isinsufficient to warrant a revision in our findings herein for the followingreasons(I)Our determination was based on a record developed after ahearing in which the parties herein were given an opportunity to presentwitnesses and cross-examination, whereas the IRS ruling recites that it wasbased on SS-it forms submitted to theIRS byRespondent and 10distributors,(2) our ruling,which was based on afully developedrecord,contains one crucial finding that is at variance with the IRS finding.namely, that distributors-eceived instructions in other than their trainingperiods,(3) theIRS ruling issued on September25. 1973, whichwas almost191maintained its principal office and place of businessat 2000 Plaza Avenue, in the town of New HydePark, county of Nassau, State of New York. and awarehouse located in the town of Riverhead, countyof Suffolk, State of New York, where it is, and hasbeen at all times material herein, engaged in the saleand distribution of food products and relatedproducts.During the past year, which period is representativeof its annual operations generally, Respondent, inthe course and conduct of its business, purchasedand caused to be transported and delivered to itsplace of business, potato chips, pretzels, nuts, andother goods and materials valued in excess of $50,000ofwhich goods and materials valued in excess of$50.000 were transported and delivered to its placesof business in interstate commerce directly fromStates of the United States other than the State inwhich it is located.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.IIIELABORORGANIZATION INVOI.\'EDIndependent Routemen's Association is a labororganization within the meaning of Section 2(5) ofthe Act.III.IHE UNPAIR LABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Alldistributorsemployed by Respondent,exclusive of all office clerical employees, ware-house employees, all other employees, guards andsupervisors as definedin Section2(11) of the Act.4 months after our Decision on Review herein and more than a year afterour hearing was held,made no mention of either our Decision or the recorddevelopedin the representation case, and(4) lastly, this case is unlikeImperial Garden Growers.91NLRB 1034, andPan American World Airways,Inc.115 NLRB 493, where the Board there deferred to the rulings of otherdepartments or agencies which it considered to have primary jurisdiction ina field In the circumstancespreviouslynoted,we conclude that the IRSruling should not be considered as controlling6 SeePittsburgh Plate GlassCo v is L R B.,313 U S 146,162 (1941);Rules and Regulations of the Board, Sees. 102 67(f) and102 69(c).'As the Respondent filed no answer to pars 2. 3.4. and 5 of thecomplaint concerning the Respondent's corporate status, its business,commerce data, and status as an employer engaged in commerce under theAct, the allegations are deemed to be admitted and found to be true 192DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The certificationOn May 18, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 29 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May 29, 1973. and the Unioncontinues to he such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or aboutJune 1,1973, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or aboutJune6, 1973, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly.we find that the Respondent has,since June 6. 1973, and at all times thereafter, refusedtobargain collectivelywith the Union as theexclusive representative of the employees in theappropriateunit,and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. 1IIE EFF1iCi' OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. TEtt;REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB785;CommerceCompanyd/b/a Lamar Hotel,140 NLRB226, 229,enfd.328 F.2d 600(C.A. 5.1964), cert.denied 379U.S. 817 (1964);BurnettConstructionCompany.149 NLRB 1419,1421. enfd.350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CON(LUSIONS OF LAW1.Lorenz Schneider Co., inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Independent Routemen's Association is a labororganization within the meaning of Section 2(5) ofthe Act.3.Alldistributorsemployed by Respondent,exclusive of all office clerical employees, warehouseemployees, all other employees, guards and supervi-sors as defined in Section 2(11) of the Act constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.SinceMay 29,1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 6, 1973, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engagingin unfairlabor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act. LORENZ SCHNEIDER CO., INC.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Lorenz Schneider Co., Inc., Hyde Park and River-head, New York, its officers, agents. successors, andassigns, shall:1.Cease and desist from:(a)Refusingtobargain collectively concerningratesof pay. wages, hours, and other terms andconditions of employment, with Independent Route-men'sAssociation as the exclusive bargaining repre-sentative of its employees in the following appropri-ate unit:Alldistributorsemployed by Respondent,exclusive of all office clerical employees, ware-house employees, all other employees, guards andsupervisors as defined in Section 2(11) of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Hyde Park, New York, office andRiverhead,New York, warehouse copies of theattached notice marked "Appendix."8 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 29 after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and he maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshallbe taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.s In the event that this Order is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading "Postedby Orderof theNational Labor RelationsBoard" shall read "Posted Pursuant to a193Judgmentof the UnitedStatesCourtof AppealsEnforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOI refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inde-pendent Routemen's Association as the exclusiverepresentative of the employees in the bargainingunit described below.WL WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All distributors employed by Respondent,exclusive of all office clerical employees,warehouse employees, all other employees,guards and supervisors as defined in Section2(11) of the Act.LORENZ SCHNEIDER CO.,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,16Court Street,Fourth Floor,Brooklyn,NewYork11201,Telephone212-596-3535.